            Case:19-03276-swd        Doc #:43-3 Filed: 08/03/2020        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF MICHIGAN
IN RE:
         MARTHA ELAINE CARMEAN                        HONORABLE SCOTT W. DALES
                                                      CASE NO. 19-03276-SWD
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
THOMAS R. BETKER (P55920)
Attorney for Debtor
511 Renaissance Dr., Suite 110
St. Joseph, MI 49085
(269) 983-5777
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                 CERTIFICATE OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 3rd day of August,
2020, a copy of the Motion for Relief from the Automatic Stay, Brief in Support, Notice and
Opportunity for Hearing and this Proof of Service was served upon:

         Thomas R. Betker                             Barbara P. Foley
         Attorney at Law                              Trustee
         511 Renaissance Dr., Suite 110               P.O. Box 51109
         St. Joseph, MI 49085                         Kalamazoo, MI 49005-1109

electronically pursuant to the court notice of service, and upon:

         Martha Elaine Carmean                        Office of the U.S. Trustee
         70952 Brodrick Way                           The Ledyard Bldg, 2nd Floor
         Niles, MI 49120                              125 Ottawa NW, Suite 202R
                                                      Grand Rapids, MI 49503
          Case:19-03276-swd       Doc #:43-3 Filed: 08/03/2020      Page 2 of 2




by placing the documents in an envelope, correctly addressed and placing same in the United
States Mail with postage prepaid.



                                         O’REILLY RANCILIO P.C.

                                         /s/ Craig S. Schoenherr, Sr.
                                         ________________________________
                                         CRAIG S. SCHOENHERR, SR. (P32245)
                                         Attorney for Creditor
                                         12900 Hall Road, Suite 350
                                         Sterling Heights, MI 48313-1151
                                         (586) 726-1000
                                         ecf@orlaw.com

DATED: August 3, 2020
